Title: Josiah Meigs to Thomas Jefferson, 5 August 1812
From: Meigs, Josiah
To: Jefferson, Thomas


          Sir, Paracletos, near Athens, Georgia. August. 5, 1812.
          I take the liberty to address you on a subject, which to me is of a very interesting nature—It is not unlikely that you have already heard that I have no longer any connection with the University of Georgia—The real cause of that disconnection is to be found in the Federal Character of the Board of Trustees, who have appointed a Clergyman & a Federalist as my Successor—The Board which displaced me has been since displaced by the Legislature—
          I have thro’ life been culpably negligent of the acquisition & preservation of Property; and am, at this time, with a considerable family, in a state of serious embarrassment.—I can with propriety adopt Goldsmiths address to his muse—
          “Thou cause of all my joy and all my woe,
          Thou found’st me poor at first & keep’st me so.”
          I think I could be useful to my Country in some Office which would place me at least above want
          The Office of Professor of Mathematics & Natural Philosophy in the Military School would be very acceptable, & I think I may be permitted to say that I could discharge its duties acceptably. My object in this address is to request your cooperation with Wm H. Crawford Esq; of the Senate, in requesting the President of the United States to confer on me the Office abovementioned.—I pretend not to any peculiar Claims of favour from the Government.—It is well known that I have been an undeviating friend of the Administration since 1801.—If the application shall on any account be deemed improper I shall regret that I have given you the trouble of reading it—but shall continue to be, as I always have been
          very respectfully and with high Esteem Your friend & fellow Citizen J. Meigs
        